DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on June 8, 2022 have been received and entered. Claims 1, 26 and 54 have been amended, while claims 3-4, 7, 9-10, 13-16, 18-21, 23-25, 28-47, 49-53, 56-86 have been canceled. The amendments to claim 26 obviates the basis of the objection. The Carmichael’s declaration filed on 6/8/2022 have been received and considered. The declaration will be discussed below as it pertains to the rejection. Claims 1, 2, 5-6, 8, 11-12, 17, 22, 26-27, 48, 54-55 and 87 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-2, 5- 6, 8, 11-12, 17, 22, 26-27, 31, 33-35, 43, 48, 54-55 and 85 in the reply filed on August 13, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election of species with traverse of (i) injury due to stroke; and (ii) pathology is multiple sclerosis (MS) in the reply filed on August 13, 2019 was acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 5-6, 8, 11-12, 17, 22, 26-27, 48, 54-55 and 87are under consideration. 
Priority
Instant application is a 371 of PCT/US2016/054007 filed on 09/27/2016 that claims priority from US provisional 62/236,642 filed on 10/02/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 112-Scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-6, 8, 11-12, 17, 22, 26-27, 48, 54-55 and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of improving recovery of a mammal after a cerebral ischemic injury, said method comprising 
directly administering a therapeutically effective amount of induced glial-enriched progenitor cells (iPSC-GEPs) that express a growth differentiation factor 15 (GDF15) and growth differentiation factor 3 (GDF3), into or adjacent to the infarct core in the brain of said mammal, wherein the induced glial-enriched progenitor cells (iPSC-GEPs) is obtained from  culturing an induced pluripotent mammalian stem cell-derived neural progenitor cells (iPSC-NPCs) in NPC medium containing N2 and B27, bFGF, epidermal growth factor and deferoxamine (DFX) for 3 to 5 days such that differentiation potential is restricted to astrocytes, thereby producing glial-enriched progenitor cells, where the iPSC-GEPs exhibit an elevated expression of growth differentiation factor 15 (GDF15) and growth differentiation factor 3 (GDF3) as compared to iPSC-NPCs that are not treated with DFX;
wherein the iPSC-GEPs are allogenic to the mammal and wherein said iPSC-GEPs are administered during the subacute time period after the ischemic injury.
does not reasonably provide enablement for (i) administering iPSC-GEPs via any other route, (ii) xenogeneic transplant of iPSC-GEPs or (iii) administering GEPs  during or after any other duration of the ischemic injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The claims are directed to a method improving recovery of a mammal after a cerebral ischemic injury by administering via any route a therapeutically effective amount of induced pluripotent glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal after any duration of the cerebral ischemic injury , wherein said induced glial enriched progenitor cells (iPSC-GEPs) are cells produced from induced pluripotent stem cell-derived neural progenitor cells of any species. Thus, claim as presented encompass xenogeneic transplantation.
The working examples provided by the specification do not correlate to improving recovery of a mammal after a cerebral ischemic injury other than a direct injection of a therapeutically effective amount of induced glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal during subacute time period after injury (7 days post injury) as embraced by the claims. Given the lack of guidance provided by the specification it would have required undue experimentation for one of skill in the art to practice the invention as claimed without a reasonable expectation of success.
As a first issue, claims broadly embrace administering induced glial-enriched progenitor cells into any subject. The claims are clearly interpreted to read on xenotransplantation of induced glial-enriched progenitor cells. One of skill could not rely on the state of the xenotransplantation art for guidance because the state of the xenotransplantation art is unpredictable with respect to rejection of brain grafted of cells across mammalian species. In fact, the art clearly shows that only closely related species such as mouse and rat are compatible for brain xenografts of cells from one to the other while brain xenografts of cells between other species results in rejection of the grafted cells. Barker et al (The Journal of Neuroscience, 2000, 20(9): 3415-3424) reported that xenografts of porcine embryonic neural tissue were rejected from the brain of a rat model for Parkinson’s disease by both humoral and cell-mediated responses. See throughout the entire document. Armstrong et al (Neuroscience, 2001, 106(1): 201-216) reported that histoincompatible allografts neural xenografts are rejected within days or a few weeks with a vigor related to the degree of genetic disparity between donor and host, wherein the greater phylogenetic distance between donor and host, the more rapid and vigorous this rejection process. See page 201, in column 2. Armstrong et al corroborated the findings of Barker et al by discussing rejection of porcine neural cells grafted into rat brains. Finally, Loseva et al (Brain Research, 2001, 915: 125-132) observed that xenografts of embryonic chicken brain were rapidly rejected from rat brain. See the abstract and throughout the entire document. Tomov et al (Neural Regen Res 15(7):1173-1178, 2020) reported intracerebral dopaminergic transplantation, patients with seemingly functional grafts deteriorated quickly after withdrawal of immunosuppression, with a postmortem finding of extensive microglial infiltration of the grafts (see page 1176, col. 1, last para.)  These references clearly demonstrate the: incompatibility and ultimate rejection of neural xenografts between donor and host species. In any event, the guidance provided by the specification failed to correlate the donor-host combinations embraced by the claims, particularly in light of the unpredictability of the xenotransplantation art as set forth by the references above. Given the lack of guidance provided by the specification with respect to donor-host compatibility of xenografts it would have required undue experimentation to make and use the invention as claimed for treating disease without a reasonable expectation of success.
The claims are directed to treatment of any a cerebral ischemic injury. The dependent claims limit the ischemic injury  due to a stroke; or said cerebral ischemic injury is due to a traumatic injury; or said cerebral ischemic injury is due to a condition selected from the group consisting of multiple sclerosis, the leukodystrophies, the Guillain-Barre Syndrome, the Charcot- Marie-Tooth neuropathy, Tay-Sachs disease, Niemann-Pick disease, Gaucher disease, and Hurler syndrome; or said cerebral ischemic injury is due to a cardiac arrest; or said cerebral ischemic injury is due to a respiratory failure It is of  interest to note the claims read on treatment of any cerebral ischemic disease by administering via any route induced pluripotent glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal. The specification teaches preparing iPS-GEPs by growing PSCs for 25at least 7 days in medium  with N2 and B27 supplements, basic fibroblast growth factor, retinoic acid (RA), and 1 Sonic Hedgehog Agonist  to produce and pick rosettes that is then cultured in NPC medium containing N2 and B27, basic FGF, and epidermal growth factor (EGF)  and 30DFX at the NPC stage for 4 to 6 day to produce GEPs  that express GDF15 and GDF3 (example 1).  The specification further teaches transplantation of iPS-GEP in an immunodeficient mouse model of white matter stroke (example 2). The specification further discloses that the cells were stereotaxically transplanted 7 days after stroke directly inside the infract or immediately adjacent to the injury (table 2). Liu et al (Frontiers in Cellular Neuroscience, 2021, 15, 1-10) reported intracerebral administration is the most effective for exogenous stem cells to reach the injured region. Liu et al further disclose depending on the cell type or source, different time windows of administration possibly contribute to various levels of efficacy directly (see page 5, col. 1, para. 1 and col. 2, para. 2). The specification refers induced pluripotent glial-enriched progenitor cell (iPSC-GEP) as cells of a specific, characterized, in vitro differentiated cell population containing a mixture of astrocytes and other characterized cell types obtained from undifferentiated induced pluripotent stem cells according to the specific differentiation protocols described herein (see para. 169 of the specification). The art teaches iPSC derived cells stem cells have the potential to differentiate into undesired tissues and can promote tumor growth and metastasis by enhancing the generation of new blood vessels and altering the tumor microenvironment (see Liu page 7, col. 2, para. 2). The specification does not provide any guidance with whether iPSC-GEPs cells are negative for pluripotency marker (nanog, oct, etc). The state-of-the-art set forth that treatment of human diseases by cell transplantation of is undeveloped and unpredictable. Bjorklund et al (Nature Neuroscience, 2000, 3(6): 537-544) reviewed the state of the art of cell replacement therapies. Bjorklund et al cautioned that while preliminary evidence is encouraging “development of radical new treatments such as cell transplantation is possible only through close interaction between well-designed clinical trials and animal experiments designed to clarify issues raised by observations in patients. This means that progress towards Clinical! trials must be made carefully and that human trials should not be undertaken until there is convincing preclinical data, that is, experimental data demonstrating not only functional efficacy in relevant animal models, but also a defined biological mechanism for the proposed therapeutic effect”. See page 541 at column 3. The cautionary language of Bjorklund served to further characterize cell transplantation therapy as preliminary, undeveloped, and unpredictable. With regard to use of multipotent stem cells Bjorklund et al discussed that although such “might become an unlimited and self-renewing source of material for transplantation, the problems involved in turning them into the desired cell types are not trivial’. See page 542, in column 3, in the first full paragraph. Bjorklund et al further discussed that it is not yet known “to what extent immature progenitors can be made to replace lost neurons and restore functional connectivity in the adult mammalian brain. The use of immature progenitors for repair may require that cells are re differentiated in vitro toward the desired fate. Whether this is a realistic option depending on the difficulties in reproducing the timing and sequence of extrinsic signaling, the number of steps through which a progenitor cell has to pass, and the requirements for the cells to be functional in vivo. See page 543, in column 1, in the second full paragraph. Bjorklund et al concluded by stating “given time and effort, stem cell technology holds the promise to turn cell therapy from a highly experimental procedure into a clinically useful treatment” and “not to promise too much too early”. Taken together the teachings of Bjorklund et al have characterized cell replacement therapies for human brain damage/disorders as preliminary and highly undeveloped and unpredictable. Moreover, the specification however, has failed to report whether or not the “differentiated” GEPs originating from induced pluripotent stem cells were functional in vivo in an immunocompetent animal model. Further, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Dobkin et al (Neurorehabilitation and Neural Repair 2016, Vol. 30(5) 470–478) reported that the overall increase in functional recovery [after stroke] in the first 2 to 3 months, as animal models confirm, is especially a period that utilizes endogenous mechanisms of brain plasticity for repair. This period is the subacute phase of stroke recovery (Figure 1, see above). There specification fails to enable administering cells in chronic phase of injury for recovery of cells after cerebral injury.  Accordingly, unpredictable nature of the state of the art of cell grafts for treatment of disease, particularly human disease or trauma, has not been overcome given the limited guidance provided by the specification. Given, the lack of guidance provided by the specification it would have required undue experimentation for one of skill in the art to make and use the claimed invention without a reasonable expectation of success.

Withdrawn-Claim Rejections - 35 USC § 103 
Claims 1-2, 5-6, 8, 17, 22, 26-27, 31, 33-34, 43, 48, 54-55, 86 and 87 were rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272), Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Patterson et al (Cell Research (2012) 22:178-193.) as evidenced by Clemente et al (Front. Cell. Neurosci. 7, 268 (2013). In view of Applicants’ amendment of base claims, introducing the limitation “are thereby iPSC-GEPs, where the iPSC-GEPs are characterized by elevated expression of growth differentiation factor 15 (GDF15) and growth differentiation factor 3 (GDF3) as compared to iPSC-NPCs that are not treated with DFX”,  the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1, 11-12, 35, 85, were rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272),  Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Patterson et al (Cell Research (2012) 22:178-193.) and Clemente et al (Front. Cell. Neurosci. 7, 268 (2013) as applied above and further in view of Wang et al (Pharm Res (2011) 28:1406–1414)/ Zhong et al. (2010) Neuro rehabilitation and Neural Repair 24:636-644). The rejection is withdrawn for the reasons discussed above.

New-Claim Rejections - 35 USC § 103 -necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 17, 22, 26-27, 31, 33-34, 43, 48, 54-55, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272), Xie et al. (2014) Stem Cell Reports 3: 743-757) as evidenced by Clemente et al (Front. Cell. Neurosci. 7, 268 (2013), R& D system Publication (Neural Stem Cell & Differentiation marker 2011, 1-5). 
Claim interpretation: The term “adjacent", as used herein, refers to the area outside the infarct core that in some instances represents an area of partial ischemic (e.g., stroke) damage. In certain embodiments "adjacent" refers to healthy tissue outside the infarct region (see specification para. 177). Therefore, the term broadly encompasses delivering cells to healthy tissue outside the infarct region.
The term “cerebral ischemic injury” is interpreted due to a condition selected from the group consisting of multiple sclerosis, the leukodystrophies, the Guillain-Barre Syndrome, the Charcot-Marie-Tooth neuropathy, Tay-Sachs disease, Niemann-Pick disease, Gaucher disease, and Hurler syndrome (see embodiment 81 and para. 89).
Claims recite one active step of administering a therapeutically effective amount of induced pluripotent glial- enriched progenitor cells (iPSC-GEPs) into or to healthy tissue outside the infarct region in the brain of mammal in need thereof, wherein the iPSC is treated as product by process limitation. 
With respect to claims 1-2, 6, 8, 17, 26-27, 48, 54-55, Goldman et al teach a method of treating a subject having leukodystrophies, Tay-Sachs, leukodystrophy, Multiple Sclerosis¸ Subcortical Stroke or spinal cord injury (see figure 1, page 492, col. 2, page 494, col. 2, para. 3), said method comprising injecting directly to achieve broader dispersal of glial progenitor cells such that cells are engrafted throughout the entire neuraxis, with myelination of the spinal-cord and roots, as well as the entire brain, brainstem, cerebellum, and cranial nerve roots into corpus callosum (see page 494, col. 1, para. 1, fig. 2, F). The broader dispersal of glial progenitor cells such that cells are engrafted throughout the entire neuraxis, with myelination of the spinal cord and roots broadly encompass administering adjacent to the injury site (limitation of claim 6). It is disclosed that hypomyelinated mutant mice are engrafted neonatally with human GPCs, the donor cells mature as both myelinating oligodendrocytes and fibrous astrocytes, ultimately yielding mice with substantially humanized white matter. It is noted that large numbers of human donor cells also remain as progenitors, which eventually predominate, displacing and ultimately replacing the endogenous mouse glial progenitor pool. This competitive advantage of human over murine glial progenitors is evident in WT and hypomyelinated mice, such that in the setting of normal glial turnover, the human GPCs also give rise to gray matter astrocytes, eventually resulting in substantial astrocytic as well as oligodendrocytic humanization of the recipient rodent brains (Fig. 2F). Regarding claims 17, Goldman et al further disclose that the glial progenitor cells may be produced from human induced pluripotent stem cell derived from human fibroblast (see figure 1, page 491, col. 2, para. 3).
 Likewise, with respect to claims 1, 26, 48, 87, Goldman et al (‘674) teach a method of treating a subject having multiple sclerosis, leukodystrophy or lysosomal storage disease (see page 12, lines 28-32), said method comprising administering directly into corpus callosum (see page 36, lines 18-20, page 38, lines 28-30) an effective amount of glial progenitor cells isolated from induced pluripotent stem cells (see page 6, lines 28-34). Goldman et al (‘674) teaches a method of administering directly into corpus callosum (see page 36, lines 18-20, page 38, lines 28-30) an effective amount of glial progenitor cells isolated from induced pluripotent stem cells (see page 6, lines 28-34). Goldman further disclose addition of serum after sorting induced GFAP+ astrocytic differentiation. In cultures exposed to as low as 0.5% serum there was a 7-fold induction of astrocytic phenotype from 4% to 28% (n=l) (see page 23, lines 5-7). Goldman et al explicitly teaches injection of cells are  directed into areas of the central nervous system such as white matter tracts like the corpus callosum ( e.g., into the anterior and posterior anlagen), dorsal columns, cerebellar peduncles, cerebral peduncles. Such injections can be made unilaterally or bilaterally using precise localization methods such as stereotaxic surgery, optionally with accompanying imaging methods (See page 14, lines 7-13). Goldman further teaches the donor cells are allogeneic cell to the subject (see page 13, lines 1-2).
With respect to claims 5, 17, Goldman et al further teaches enrichment of glial progenitor cells prior to engraftment (see page 54, lines 20-21, page 18, lines 30, page 24, liens 8, 32). Goldman et al teach that populations of oligodendrocyte-biased glial progenitor cells can be derived pluripotent cells. The pluripotent stem cells can be induced pluripotent stem cells (IPS cells) that are derived somatic fibroblast cells (see page 6, lines 28-34). 
Regarding claims 54 and 55, Goldman et al teach a method of treating a myelin-related disorder in a subject (see claim 35,), said method comprising administering directly into corpus callosum (see page 36, lines 18-20, page 38, lines 28-30) an effective amount of glial progenitor cells isolated from induced pluripotent stem cells (see page 6, lines 28-34, page 29, 34 and 35).
While Goldman et al contemplated directly administering iPSC derived glial progenitor cells in a subject having subcortical stroke, wherein glial progenitor cells cultured under conditions that could direct glial progenitor cells differentiation to form astrocytes, however, differs from claimed invention by not disclosing 
(i) directly into the infarct core an effective amount of said cells to a subject having subcortical white matter stroke 
(ii) pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine for 3 to 5 days that consequently differentiate predominantly into astrocytes, wherein iPSC-GEPs are characterized by GDF15 and GDF3.
However, before the effective filing dose of instant application, Sozmen et al disclose a subcortical white matter stroke model developed in the mouse and its characterization with a comprehensive set of MRI, immunohistochemical, neuronal tract tracing and electron microscopic studies. Focal injection of the vasoconstrictor endothelin-1 into the subcortical white matter produces an infarct core that develops a maximal MRI signal by day 2, which is comparable in relative size and location to human subcortical stroke (see abstract). It is further disclosed that viable subcortical white matter stroke model in the mouse and suggest clinically relevant aspects of white matter stroke that impact initial death and degeneration or repair such as: the peri-infarct zone of partial damage, amicroglial association with axonal degeneration, a glial progenitor response that may be manipulated to enhance repair in the peri-infarct zone, and the effect of a relatively widespread sensorimotor network that is disconnected by ischemic white matter axotomy (see page 271, col. 2, last para.). It is further disclosed that WMS, unlike “gray matter” stroke, damages primarily astrocytes, axons, oligodendrocytes, and myelin (see figure 3-5). The combination of reference differs from claimed invention by not disclosing pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine for 4-6 days that consequently differentiate predominantly into astrocytes expressing GFD15 and GFD3.
Xie at al cure the deficiency in Goldman by disclosing the condition that results in glial progenitor cells that differentiate predominantly into astrocyte. Xie et al teach treatment of iPSC-NPC with deferoxamine (DFX) for 4-6 days (see page 753, col. 1, para. 2) to produce iPS-NSC that has bias to differentiate into increased astrocytes as measured by GFAP at different time points (see figure 4). Thus, the progenitor cells biased to astrocyte produced by the method disclosed in Xie  and those embraced by the instant claims appear to be same and produced by the same process. Therefore, the resulting progenitor cells must necessarily implicitly show elevated level of differentiation markers including GDF3 and GDF15 known in prior art as evident from the teaching of R&D System. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior ad products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of  Goldman by directly injecting iPSC derived glial progenitor cells that is treated with DFX as suggested by Xie into white matter tracts like the corpus callosum in a subject having subcortical stroke or WMS  that damages primarily astrocytes, axons, oligodendrocytes, and myelin as disclosed in Sozmen, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use precise localization method to deliver cells directly into the infarct core in the brain because prior art reported that infarct core extends through the partially damaged peri-infarct white matter and induces an early glial progenitor response (supra). Further, prior art reported that glial progenitor response may be manipulated to enhance repair in the peri-infarct zone, and the effect of a relatively widespread sensorimotor network that is disconnected by ischemic white matter axotomy (supra).  It would be further obvious to one of ordinary skill in art to differentiate iPS-NPS that consequently differentiate predominantly into astrocyte as suggested by Xie because art recognized that WMS damages primarily astrocytes, axons, oligodendrocytes, and myelin (supra.) and immature astrocytes promote oligodendrocyte progenitor cell (OPC) differentiation and myelination (see Clemente). One of skill in the art would have been expected to have a reasonable expectation of success in (i) directly injecting cells adjacent to infarct zone because art teaches several strategies to inject cells directed into areas of the central nervous system such as white matter tracts like the corpus callosum, (ii) producing glial enriched progenitor cells using the method known in Xie to promote myelination as evident from the teaching of Clemente (see page 8, col. 1, para. 2, page 4, col. 1, para. 1, page 2, col. 2, last para). Therefore, it would be obvious to combine the teaching of prior art to administer the iPSC derived enriched glial progenitor cells directly into or adjacent to site of ischemic injury in a subject in need thereof to treat WMS.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 11-12, 35, 85, are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272),  Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Patterson et al (Cell Research (2012) 22:178-193.) and Clemente et al (Front. Cell. Neurosci. 7, 268 (2013), R& D system Publication (Neural Stem Cell & Differentiation marker 2011 1-5) as applied above and further in view of Wang et al (Pharm Res (2011) 28:1406–1414)/ Zhong et al. (2010) Neuro rehabilitation and Neural Repair 24:636-644). 
The teaching of Goldman/Goldman 674, Xie/ Patterson, Sozman and R& D System , Clemente have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing using a depot delivery system comprising a hydrogel.
Zhong et al teach delivering progenitor transplants within a specific biopolymer hydrogel matrix to create a favorable environment for transplantation into the infarct cavity after stroke, and they tested this in comparison to stem cell injection without hydrogel support. A biopolymer hydrogel composed of cross-linked hyaluronan and heparin sulfate significantly promoted the survival of 2 different neural progenitor cell in vivo into the infarct cavity (abstract, page 638). It is further disclosed that the progenitor cells with or without hydrogel matrix are transplanted into the stroke cavity 7 days after the stroke surgery (see page 638, col. 1, para. 3) (limitation of claim 8, 34). Likewise, Wang et al disclose constructing a progenitor cell delivery system based on crosslinked hyaluronic acid (HA) hydrogels, containing embedded BDNF and VEGF-loaded poly(lactic-co-glycolic acid) (PLGA) microspheres for controlled delivery and support for NSCs in the CNS (abstract). It is further disclosed that the depot system is developed to sustain stem cells will create a permissive microenvironment for angiogenesis and neural regeneration (see page 1407, col. 1, para. 2, page 1413, col. 2, last para).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Goldman/’674,  Xie/ Patterson,  Sozmen, with Wang/ Zhong to modify the method of Goldman by injecting iPSC derived glial progenitor cells that is treated with DFX or under hypoxia as suggested by Xie/ Patterson directly into or adjacent to infarct core by encapsulating the iPSC derived glial progenitor cells within biopolymer hydrogel matrix to create a favorable environment for transplantation into the infarct cavity after stroke  as disclosed in Zhong/Wang, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to encapsulate glial progenitor cells prior to injection in order to create a favorable environment for better survival of progenitor cells during transplantation (supra, see figure 1-3 of Zhong). One of skill in the art would have been expected to have a reasonable expectation of success in encapsulating progenitor cells in a delivery system comprising hydrogel disclosed in Zhong/Wang because prior art reported successful preparation of hydrogel and method of encapsulating progenitor cells in said hydrogel (supra). Therefore, it would be obvious to combine the teaching of prior art to encapsulate iPSC derived enriched glial progenitor cells within hydrogel prior to direct delivery of said cells into or adjacent to site of ischemic injury in a subject in need thereof. 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing that the claims pertain to the use of progenitor cells that are "astrocyte biased", e.g., having differentiation potential restricted to astrocytes, rather than "oligodendrocyte-biased". Reciting astrocyte-biased progenitor cells, the claims do not embrace a mixed population of uncharacterized astrocyte[s] and oligodendrocyte[s]. Indeed, the cells are well characterized in the claims by the method of production as well as particular genetic markers. Applicant in part rely on the Dr.  Carmichael’s declaration that note that in view of the teaching provided in the specification, one of skill in the art would understand that the amended claims pertain to the use/administration of progenitor cells whose differentiation potential is restricted to astrocytes (e.g., the recited progenitor cells are astrocyte (see declaration, para. 5). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that independent claims are directed to a single step of administering a therapeutically effective amount of induced pluripotent glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal. The instant specification states “ the term induced pluripotent glial-enriched progenitor cell (iPSC-GEP)
refers to cells of a specific, characterized, in vitro differentiated cell population containing a 
mixture of astrocytes and other characterized cell types obtained from undifferentiated
induced pluripotent stem cells according to the specific differentiation protocols described
herein (see para. 169 of the specification). Therefore, the use of iPSC-GEP encompass mixture of astrocytes and other characterized cell types as discussed above.
	In response to applicant’s argument pertaining to use of progenitor having differentiation potential restricted to astrocytes, it is noted that specification discloses treatment with deferoxamine, an inducer of Hif, produces a lasting rstriction of the differentiation potential of iPS-NPCs to more of an astrocyte fate (Id.). This approach establishes a protocol that can serve to produce efficient induction of a glial-enriched precursor cell for transplantation as a therapy for WMS. Thus, it is apparent that the fate restricted to astrocyte does not mean that the treatment of NPC for 3-4 days with DFX would produce progenitor that are only biased to astrocyte. IN the instant case, neither specification nor declaration provide any evidence that specification does not provide any evidence that astrocyte fate is induced in a portion or the entire population of the progenitors upon DFX treatment of 3 to 5 days. It is unclear from the instant specification if astrocyte restricted fate is permanent in hiPSC-GEPs after DFX treatment particularly in view of the definition set forth for iPSC-GEP that encompass mixed population of cells (see para 169).
	On pages 8-9 of the applicant’s argument, applicant assert that the cited references, Goldman et al. and Goldman '674 both pertain to the use of oligodendrocyte-biased glial progenitor cells and appear to offer no teaching regarding iPSC-GEPs as recited in the pending claims. No teaching is offered with respect to astrocyte- biased progenitor cells ((PSC-GEPs) or the use thereof. Applicant in part agree that Xie is the only teaching who offer teaching with respect to the iPSC-GEP, however offers no teaching as to the possible effects of this lasting molecular change. Moreover, Xie offer no teaching or even a suggestion that the cells produced by low oxygen tension (or deferoxamine (DFX) treatment) would be suitable or useful for the treatment of white matter stroke. Applicant rely on the declaration that states the use of the IPS-GEPs as described in the specification has led to the determination that these cells possess surprising and unexpected properties that appear to render them uniquely well suited for the treatment of white matter stroke and other ischemic injury to the mammalian brain and that could not be reasonably expected from the teachings of the cited art. The Declaration references the publication by Llorente ef al.(2021) Sci. Transl. Med., 13(590):eaaz6747, which provides numerous comparisons of the cells recited in the present claims (designated as hiPSC-GEPs in the Llorente publication) with their precursor iPSC-NPC. Applicant further argues that the data in Llorente ef al suggest that transplanted hiPSC-GEPs induce a local repair response and recovery of motor control. Once this repair response is in place, the hiPSC-GEPs do not need to be present in the brain to maintain the recovered motor control (see, Llorente et al. page 9, col. 1).) declaration para. 12-20). Applicants’ arguments have been fully considered, but are not found persuasive.
	It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole.  Applicants have further engaged in selective reading of the teachings of Goldman ‘674 to formulate the grounds for teaching away. It should be noted that the ultimate goal of administering a therapeutically effective amount of induced pluripotent glial- enriched progenitor cells (iPSC-GEPs) into or to healthy tissue outside the infarct region in the brain of mammal in need thereof to improve recovery of cerebral ischemic injury including one caused by white matter stroke (WMS). Examiner has explicitly cited reference that shows ischemic injury caused by WMS unlike “gray matter” stroke, damages primarily astrocytes, axons, oligodendrocytes, and myelin (see Sozmen, figure 3-5). The art further teaches immature astrocytes promote oligodendrocyte progenitor cell (OPC) differentiation and myelination (see Clemente). 
In response to applicant’s argument that Goldman teaches the use of glial progenitor cells that preferentially differentiate into oligodendrocytes, it should be noted that art teaches that GPC disclosed in Goldman is capable to give rise to both oligodendrocytes and astrocytes (see page 5, line 4). While Examiner in part would agree that Goldman ‘647 exemplified oligodendrocytes biased iPSC-GEPs, however, in a separate embodiment Goldman explicitly disclose that population of the glial progenitor cells can be optionally cultured under conditions that cause differentiation of astrocytes.  Goldman states “Thus the fate of progenitor cells can be directed to form oligodendrocyte or astrocytes (see page 7, line 10-14, page 41, and lines 34). Goldman further teaches that astrocyte differentiation can be promoted from PDGFaR marker positive cells by serum and/or BMP exposure” (see page 7, lines 16-17). Applicant should note that MPEP §2143.01 states, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”   
In response to applicant’s argument that there is no teaching in Xie that suggest that the cells produced by deferoxamine (DFX) treatment would be suitable or useful for the treatment, it is noted that Xie et al teach treatment of iPSC-NPC with deferoxamine (DFX) for 4-6 days (see page 753, col. 1, para. 2) to produce iPS-GEP that has bias to differentiate into increased astrocytes as measured by GFAP at different time points (see figure 4). Thus, iPS-GEP biased to astrocyte produced by the method disclosed in Xie  and those embraced by the instant claims appear to be same and produced by the same process. Therefore, the resulting , iPS-GEP  in Xie must necessarily inherently have all the chrematistics and  lasting molecular changes associated with the cells like one disclosed in the instant application and published in Llorente .  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior ad products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. The declaration fails to distinguish the method of producing iPSC-GEP disclosed in Xie to one disclosed in the instant application. It is emphasized that the progenitor cells produced following treatment of iPSC-NPC with deferoxamine (DFX) for 4-6 days appears to be same as one used in the instant application. 
In response to applicant’s argument that there is no motivation to astrocyte- biased progenitor cells, it is noted that Sozmen and Goldman both provide motivation to use astrocyte or its progenitor in view of its role in WMS. It would be obvious for one of ordinary skill in the art seeking to treat white matter stroke (WMS) to directly inject an effective amount of astrocyte enriched progenitor into the infarct core to a subject having subcortical white matter stroke. To the extent Goldman ‘674 teaches population of cells are astrocytic (see table 2 and page 22, lines 9-12), it is applicable to the rejection. To the extent that Goldman ‘674. describe the glial progenitor cells can be optionally cultured under conditions that cause differentiation of astrocytes and can be directed to form astrocytes (see page 7, line 10-14, page 41, lines 34), it is applicable to the rejection. Further, Xie cure the deficiency in Goldman by disclosing alternative condition that causes iPSC-NPCs differentiation mostly into astrocytes by treatment with deferoxamine. It should be noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).A person of skill in the art would be motivated to modify the method of Goldman by directly injecting iPSC derived glial progenitor cells that are treated with DFX as suggested by Xie into white matter tracts like the corpus callosum in a subject having subcortical stroke or WMS as disclosed in Sozmen, with a reasonable expectation of success.
In response to applicant’s argument of surprising unexpected result, it should be noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Goldman et al teach a method of treating a subject having leukodystrophies, Tay-Sachs, leukodystrophy, Multiple Sclerosis¸ Subcortical Stroke or spinal cord injury by  injecting directly to achieve broader dispersal of glial progenitor cells such that cells are engrafted throughout the entire neuraxis, with myelination of the spinal-cord and roots, as well as the entire brain, brainstem, cerebellum, and cranial nerve roots into corpus callosum. Goldman further embraced the potential of injecting an astrocyte enriched progenitor., thus the relevance of Applicants' arguments with respect to injecting GEP biased/restricted towards astrocyte is not apparent. Further, the treatment of iPSC-NSC with DFX for 4-6 to produce iPSC-GEP cells biased/restricted to astrocytes are described by Xie. Further, methodology for using glial cells for transplantation was considered routine in the prior art. Therefore the fact that iPSC-NSC cells  may be differentiated into iPSC-GEP in presence of DFX to restrict more cells to astrocyte fate is an expected result, and is the goal behind treatment of iPSC-NSC with DFX. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). It should be noted that specific mechanisms of action unique to this cell type of Xie or one disclosed in the instant application that includes astrocyte differentiation and vascular association, local induction of oligodendrocyte responses and myelin repair, and axonal sprouting is inherent to the cell. Further, Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." In the instant case, the  1x106 iPSC-GEP cells/microL are directly stereotaxically transplanted 7 days after white matter stroke (subacute phase) results in greater effect on motor recovery as compared to motor recovery after transplantation of iPSC-NPC. The claims are not so limited. It is further noted the results observed in post filing art used an immunodeficient mouse (NSG) model of white matter stroke. It is unclear whether same results could be extended to an immunocompetent subject. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Withdrawn-Claim Rejections - 35 USC § 112
Claim 86 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicants’ cancellation of claim 86 renders its rejections moot.

New-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-6, 8, 11-12, 17, 22, 26-27, 48, 54-55 and 87are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 54 recite use of “induced human pluripotent glial -enriched progenitor cells (iPSC-GEPs} that are cells produced from iPSC- NPCs by  treatment with DFX  for 3-5 days whose differentiation potential is restricted to astrocytes. Thus, the iPSC-GEPs cells appears to be prior art differentiation into astrocytes. Applicants have extensively argued that iPSC-GEPs are not mixed population of cells (see page 7 of the applicant’s argument filed on 6/8/2022). A general review of the specification states that “the term induced pluripotent glial-enriched progenitor cell (iPSC-GEP) refers to cells of a specific, characterized, in vitro differentiated cell population containing a mixture of astrocytes and other characterized cell types obtained from undifferentiated induced pluripotent stem cells according to the specific differentiation protocols described herein (see para. 169 of the specification). Therefore, “iPSC-GEPs” can be reasonably means cell population containing mixture of already differentiated astrocytes and other characterized cell types. The metes and bounds of “iPSC-GEPs” is unclear as what iPS_GEPs cells encompass. Are they progenitor of astrocytes whose differentiation potential is restricted to astrocytes? or are they in vitro differentiated cell population containing a mixture of astrocytes and other characterized cell types (as stated in paragraph 169 of the specification). Appropriate correction and/or clarification is requested. 
Conclusion
No claimed allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinman et al. (2013) Stroke 44(1): 182) and Milosevic et al (Neurotox Res (2009) 15:367–380) teach role of varying dose of DFX on the viability of NPC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632